

Exhibit 10.2
 


 
AMENDED AND RESTATED
EMPLOYMENT AGREEMENT


 
This Amended and Restated Employment Agreement (this “Agreement”), by and among
COMFORCE CORPORATION, a Delaware corporation (“COMFORCE”), COMFORCE OPERATING,
INC., a Delaware corporation wholly owned by COMFORCE (“COI” and, together with
COMFORCE and any of its other subsidiaries that are directly or indirectly 50%
or more owned by COMFORCE, collectively, “Employer”), and HARRY V. MACCARRONE, a
resident of the State of New York (“Employee”), executed on March 31, 2008 and
effective as of such date (the “Effective Date”).
 
 
RECITALS:
 
A.           The parties to this Agreement entered into that certain Amended and
Restated Employment Agreement dated August 7, 2006, as further amended March 27,
2007, under which Employee provided services to and on behalf of Employer as an
employee of Employer.  The parties now desire to amend and restate Employee’s
employment agreement in order to ensure that the terms conform to the
requirements of the final regulations of the Internal Revenue Service issued
under Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”), and to make certain other amendments to clarify terms and ensure that
the Agreement comports with the understandings and expectations of Employer and
Employee; and
 
B.           Employer wishes to continue to employ Employee, and Employee is
willing to continue employment with Employer, on and after the Effective Date on
the terms and conditions provided for in this Agreement.
 
NOW, THEREFORE, in consideration of the promises and mutual obligations of the
parties contained in this Agreement, and for other valuable consideration, the
receipt and sufficiency of which are hereby acknowledged the parties hereto
agree as follows:
 
1.           Employment of Employee.  Employer continues to employ Employee, and
Employee continues to accept employment by Employer, during the Term (as defined
in Section 2 of this Agreement), for the consideration and on the terms and
conditions provided in this Agreement.  Employee shall be employed during the
Term in such capacity or capacities, and perform such duties, as may be
determined from time to time by each Employer’s Board of Directors or the
Chairman of the Board.  COMFORCE, COI and/or any subsidiary shall allocate
between each other the uses of Employee and Employee costs under this
Agreement.  Subject to the foregoing powers of the Board of Directors and
Chairman of Employer, Employee shall maintain the title and position of
Executive Vice President, Chief Financial Officer and Secretary of
Employer.  Employee shall have full authority and responsibility to undertake
and carry out the functions and activities of that position in all respects,
subject only to directions of, and policies established and communicated to
Employee from time to time by, Board of Directors or the Chairman of the Board.
 
2.           Effective Date: Term.   This Agreement shall commence and be
effective for all purposes as of the Effective Date and shall remain in effect,
unless earlier terminated as provided in Section 7 of this Agreement, until
December 31, 2008 (the “Initial Termination Date”), which
 

 

--------------------------------------------------------------------------------

 

date shall be extended to the immediately succeeding December 31 unless, not
less than sixty (60) days prior to the Initial Termination Date or any
subsequent extension thereof, either party has given the other written notice of
termination of this Agreement.  For purposes of this Agreement, the period
during which Employee is employed by Employer pursuant to this Agreement is
called the “Term.”
 
For purposes of this Agreement, “separation from service” shall mean the
Employee’s separation from service, as defined in regulations promulgated under
section 409A of the Code, except that a separation from service will occur when
the Employee’s level of services drops to 49% or less of the average level of
services provided by the Employee over the immediately preceding 36 month
period.  If Employee’s status changes from an employee to an independent
contractor (other than as a member of COMFORCE’s board of directors), the
determination of the “separation from service” will not take into account the
services provided as an independent contractor unless required by regulations
promulgated under Section 409A of the Code.
 
3.           Employee’s Duties.     During the Term, Employee shall: (i) devote
his full working time and attention to the business and affairs of Employer and
to the performance of his duties under this Agreement; (ii) serve Employer
faithfully and to the best of his ability, and use his best efforts to promote
the interests of Employer; and (iii) follow and implement the policies and
directions of the Board of Directors.  Notwithstanding the above, nothing
contained in this Section 3 shall be deemed to prevent Employee from engaging in
activities relating to: (A) making of investments for his own account or for the
account of others; (B) investment banking, venture capital and finance
activities; (C) serving as a member of the board of directors of other
corporations; or (D) engaging in charitable or public service activities;
provided, however, that such investments, services and activities do not
interfere or conflict with Employee’s performance of his duties under this
Agreement.
 
4.           Employee’s Compensation.
 
(a)                 Base Salary.
 
(i)           As Employee’s base compensation for all services to be performed
under this Agreement for the period commencing April 1, 2007 and ending March
31, 2008, Employer shall pay Employee a salary (“Base Salary”) at the per annum
rate of Three Hundred Sixty-Three Thousand Four Hundred Eighty-Four Dollars
($363,484), payable in accordance with Employer’s payroll practices for its
officers.  For the period commencing April 1, 2008 and (assuming renewal of this
Agreement) ending March 31, 2009, Employer shall pay Employee a Base Salary at
the per annum rate of Three Hundred Ninety-Nine Thousand Eight Hundred
Thirty-Two Dollars ($399,832), payable in accordance with Employer’s payroll
practices for its officers.
 
(ii)           Thereafter, Employee’s Base Salary will increase annually during
the Term on each April 1st, by the greater of (A) seven percent (7%) or (B) the
percentage increase in the Price Index (as defined below) for the most recently
available month at the time of each such increase over the Price Index reported
for the same month one year prior (such percentage increase calculated pursuant
to this Section 4(a) is referred to in this Agreement as the “CPI Increase”).
 

 
2

--------------------------------------------------------------------------------

 

(iii)           The Base Salary may also be increased from time to time at the
discretion of the Board of Directors or any committee thereof having authority
over Employee’s compensation to account for material changes of circumstances of
Employer or of the responsibilities of Employee, and may be increased by the
Board of Directors or such committee from time to time in its discretion for any
other reason whatsoever.
 
For purposes of this Agreement, “Price Index” shall mean the United States
Department of Labor, Bureau of Labor Statistics, Consumer Price Index U.S. City
Averages, all Urban Consumers, All Items, 1982-84 = 100.  If the manner in which
the Price Index as determined by the Department of Labor shall be substantially
revised, or if the 1982-84 average shall no longer be used as an index of 100,
an adjustment shall be made in such revised index so that the number used shall
be that which would have been obtained if the Price Index had not been so
revised or if said average was still in use. If the Price Index shall become
unavailable for any reason whatsoever, the parties will substitute therefor a
comparable index based upon changes in the cost of living or purchasing power of
the consumer dollar published by another governmental agency or, if no such
index shall then be available, a comparable index published by a major bank or
other financial institution.


(b)                 Reimbursement of Expenses.
 
(i)           During the Term, Employee shall incur ordinary and necessary
business expenses in connection with the performance of his duties under this
Agreement.  Employer shall pay or reimburse Employee for such business expenses
in accordance with Employer’s policies and procedures for accountable plans.
 
(ii)           In addition, Employee shall receive $15,000 each calendar year
during the Term as a non-accountable expense allowance, and Employer shall
reimburse to Employee such non-accountable expenses before the close of the
calendar year in which such expenses are incurred by Employee; provided,
however, that nothing herein shall preclude Employee and Employer from
accounting for any documented expenses incurred by Employee.
 
(c)           Benefit Plans.  Employee shall receive such incidental benefits of
employment, such as medical and dental insurance, and pension plan participation
as are provided generally to Employer’s other executive officers.  Without
limiting the foregoing, Employer shall either (i) pay for health insurance under
Employer’s cafeteria plan under Section 125 of the Code, or (ii) reimburse
Employee for the cost of supplemental or other health insurance costs in lieu of
payment under the Employer’s cafeteria plan (provided that in no event shall the
reimbursable amount exceed the costs Employer would bear under the cafeteria
plan pursuant to clause (i)) not later than two and one-half (2.5) months
following the close of the calendar year in which such health insurance costs
are incurred.
 
(d)           Fringe Benefits.    Employee shall be entitled to participate in
all other fringe benefits generally offered by Employer to its employees during
the Term.
 
(e)           Deferred Plans. Notwithstanding anything to the contrary contained
in this Agreement, the COMFORCE Corporation Restated Deferred Compensation Plan
and the

 
3

--------------------------------------------------------------------------------

 

COMFORCE Corporation Restated Deferred Vacation Plan shall continue in effect,
and the rights and obligations of Employer and Employee shall be governed by the
terms thereof.


5.           Employee’s Vacation.  Employee shall be entitled to paid vacation
annually equal to the greater of (a) five (5) weeks or (b) the period provided
in Employer’s vacation policies for similarly situated employees.
 
6.           Non-Solicitation and Non-Competition Provisions.
 
(a)           Non-Solicitation.  The Employee recognizes that the methods
employed in the Employer’s business are such as have placed and would place the
Employee in close business and personal relationship with the Employer’s
customers.  It is therefore agreed that in the event of a termination of this
Agreement for any reason whatsoever, the Employee will not for a period of one
(1) year from the date of termination of this Agreement, either directly or
indirectly on Employee’s own account or as agent, stockholder, owner, employer,
employee, or otherwise, solicit any business from the then customers of the
Employer or from potential customers of the Employer that Employee may have
contacted or been assigned to at any time during Employee’s period of
employment.  Nothing herein shall be deemed to preclude Employee from taking a
position in accordance with the last sentence of Section 6(b) hereof, as long as
he is not directly involved in actions or conduct prohibited by this Section
6(a).
 
(b)           Non-Competition.  The Employee further agrees that during the Term
of Employment and for a period of one (1) year from the date of termination,
Employee shall not engage either  directly or indirectly on Employee’s  own
account or as agent, stockholder, owner, employee, employer or otherwise, in a
business which is the same as or substantially similar to that of the Employer
and any subsidiaries, parent or affiliates (collectively the “Group”), (i)
within the United States or (ii)  within any  country in which the
Group  conducts  any  business.  Notwithstanding the foregoing, Employee may
during the period in which this Section 6(b) is in effect own stock or other
interests in corporations or other entities that engage in businesses the same
or substantially similar to those engaged in by the Group provided that Employee
does not, directly or indirectly (including without limitation as the result of
ownership or control of another corporation or other entity), individually or as
part of a group (as that term is defined in Section 13(d) of the Securities
Exchange Act of 1934, as amended, and the rules and regulations promulgated
thereunder) (A) control or have the ability to control the corporation or other
entity, (B) provide to the corporation or entity, whether as an employee,
consultant or otherwise, advice or consultation other than as set forth below,
(C) provide to the corporation or entity any confidential or proprietary
information regarding the Group or its businesses or regarding the conduct of
businesses similar to those of the Group, (D) have the purpose to change or
influence the control of the corporation or entity (other than solely by the
voting of his shares or ownership interest) or (E) have a business or other
relationship, by contract or otherwise, with the corporation or entity other
than as a passive investor in it; provided, however, that Employee may vote his
shares or ownership interest in such manner as he chooses provided that such
action does not otherwise violate the prohibitions set forth in this
sentence.  In addition, notwithstanding the prior provisions of this Section
6(b), after the termination of Employee’s employment with Employer, Employee may
take a position: (x) as an employee with a business that is similar to Employer
provided that such position is a position, such as chief financial officer or
controller, that solely relates to financial and accounting aspects of the
business, that
 

 
4

--------------------------------------------------------------------------------

 

such position does not involve the management, oversight or direction of any
operations other than accounting and financial functions; or (y) as an employee
working in any capacity whatsoever for any corporation, partnership,  limited
liability company or other venture in which John C. Fanning is either employed
or has substantial involvement.
 
7.           Termination of Agreement.
 
(a)                 Termination for “Just Cause.”  Employer agrees to promptly
give Employee written notice if Employer believes that acts or events
constituting “just cause” (as defined below) exist.  Employee has the right to
cure within thirty (30) days of Employer’s giving of such notice, the acts,
events or conditions which led to Employer’s notice, but only if such acts are
capable of being cured.  If Employer provides notice to Employee of acts or
events constituting “just cause” that Employee fails to timely cure, Employer
shall have the right to terminate Employee’s employment hereunder effective
immediately upon written notice of termination from Employer to
Employee.  Within 90 days after the date of such separation from service, but no
later than March 15 of the year following the separation from service, Employee
shall receive only such amounts as are earned through the date of separation
from service (including cash bonuses that have been awarded to Employee but
remain unpaid), and Employer shall owe no further consideration or compensation
to Employee, except to the extent required by law.  Without limiting the
foregoing, Employee shall receive no further consideration for the
non-accountable expense allowance under Section 4(b)(ii) beyond any amounts
previously paid or credited to Employee in respect of such allowance or expenses
reimbursed (or previously incurred and reimbursable) under such allowance, as of
the date of separation from service (which, if any, would be paid in accordance
with Section 4(b)(ii)).
 
For purposes of this Agreement, “just cause” shall mean: (i) the willful failure
or refusal of Employee to implement or follow the reasonable written policies or
directions of Employer’s Board of Directors, provided that Employee’s failure or
refusal is not based upon Employee’s belief in good faith, as expressed to
Employer in writing, that the implementation thereof would be unlawful; (ii)
embezzlement; (iii) material violation of any of Employee’s covenants or
agreements set forth in this Agreement due to Employee’s willfulness or gross
negligence; and (iv) conviction of Employee of a felony arising from an act or
acts which result in material harm to Employer; provided, however, that after a
Change of Control, “just cause” shall only mean the events described in clauses
(ii), (iii) and (iv) of this sentence.
 
If Employee terminates his employment with Employer as a result of a material
breach by Employer of its obligations under this Agreement, which breach, (a) if
it is capable of being cured, has not been cured within 30 days following
receipt of written notice of such breach from Employee to Employer (such notice
and opportunity to cure to apply only if such breach is capable of being cured),
and (b) involves a “material negative change” in the employment relationship
within the meaning of such term under regulations promulgated under Section 409A
of the Code, as amended from time to time, such termination shall be deemed for
all purposes of this Agreement as a termination of Employee’s employment by
Employer without “just cause.”
 
(b)                 Termination on Death.  The employment of Employee shall
automatically terminate upon the death of Employee.  Within 90 days after the
date of the Employee’s death, Employee’s estate shall receive only such amounts
as are earned (including cash bonuses that
 

 
5

--------------------------------------------------------------------------------

 

have been awarded to Employee but remain unpaid) as of the date of Employee’s
death, and Employer shall owe no further consideration or compensation to
Employee or to Employee’s estate.  For purposes of this paragraph, for the
calendar year in which he dies, Employee shall be deemed to have earned an
amount equal to the non-accountable expense allowance under Section 4(b)(ii)
multiplied by a fraction, the numerator of which shall be the number of full
calendar months Employee was employed during the calendar year in which he dies,
as of the date of the Employee’s death, and the denominator of which shall be
12, less any amount previously paid or credited to Employee in respect of such
allowance for such calendar year.
 
(c)                 Termination on Disability.  Employer shall have the right to
terminate Employee’s employment hereunder in the event Employee suffers a
Disability, effective immediately upon written notice from Employer to
Employee.  For purposes hereof, “Disability” shall mean the inability of
Employee to substantially perform his duties and responsibilities to the Company
by reason of a physical or mental injury, illness disability or
infirmity.  Within 90 days after the date of such separation from service,
Employee shall be entitled to receive the compensation set forth below in this
Section 7(c).  The amounts determined under clauses (i), (ii), (iii), (iv) and
(vi) shall be paid within 90 days after the date of separation from
service, except to the extent any portion of such payment will be subject to the
provisions of Section 409A of the Code, in which case such subject portion shall
be paid no earlier than the date that is six (6) months following the date of
separation from service.
 
(i)           Employee will be entitled to receive an amount equal to his annual
Base Salary at the then current rate.
 
(ii)           Employee will be entitled to receive an amount equal to the
highest amount of cash bonuses paid (or that have been awarded to Employee for a
prior year’s service but remain unpaid as of the date of termination) to
Employee for any one (1) year during the three (3) years prior to such
separation from service.
 
(iii)           Employee will be entitled to receive an amount equal to the
amount contributed by Employer on behalf of Employee for the calendar year
ending immediately prior to the date of separation from service under the
COMFORCE Corporation Restated Deferred Compensation Plan, but any contributions
by Employer on behalf of Employee under the COMFORCE Corporation Restated
Deferred Vacation Plan shall be excluded.
 
(iv)           Employer shall reimburse Employee for Employee’s cost of coverage
under the Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”) for a
one (1) year period following separation from service if such coverage is both
available and elected by Employee.  If such COBRA coverage is not available for
all or any part of this period, then Employer shall pay to Employee monthly, for
the period COBRA coverage is not available, the lesser of the cost of (A) other
medical insurance Employee elects to obtain by the election deadline date that
is required under COBRA or (B) COBRA insurance (had it been available).
 
(v)           Employee will be entitled to receive an amount equal to the annual
non-accountable expense allowance ($15,000) multiplied by a fraction, the
numerator of which shall be the number of full calendar months Employee was
employed during the calendar year in which his employment is terminated due to
Disability based on the date of separation from

 
6

--------------------------------------------------------------------------------

 

service, and the denominator of which shall be 12, less any amount previously
paid or credited to Employee in respect of such allowance or for expenses
reimbursed (or previously incurred and reimbursable) under such allowance for
such calendar year as of the date of separation from service.


(d)                 Termination without “Just Cause.” If Employer terminates
this Agreement without “just cause” or gives notice to Employee under Section 2
that this Agreement will not be extended beyond the then current Term, then,
subject to the exclusions set forth in this Section 7(d), Employee will be
entitled to receive the compensation set forth below, provided that if the
separation from service occurs prior to a Change of Control (as hereinafter
defined), Employee will be entitled to receive 200% of the amounts determined
under clauses (i), (ii) and (iii) and 100% of the amounts determined under
clauses (iv), (v) and (vi).  The amounts determined under clauses (i), (ii),
(iii), (iv) and (vi) shall be paid within 90 days after the date of separation
from service, except to the extent any portion of such payment will be subject
to the provisions of Section 409A of the Code, in which case such subject
portion shall be paid no earlier than the date that is six (6) months following
the date of separation from service.
 
(i)            Employee will be entitled to receive his Base Salary at the then
current rate.
 
(ii)           Employee will be entitled to receive an amount equal to the
highest amount of cash bonuses (or that have been awarded to Employee for a
prior year’s service but remain unpaid as of the date of termination) to
Employee for any one (1) year during the three (3) years prior to such
separation from service.
 
(iii)           Employee will be entitled to receive an amount equal to
the  amount contributed by Employer on behalf of Employee for the calendar year
ending immediately prior to the date of separation from service under the
COMFORCE Corporation Restated Deferred Compensation Plan, but any contributions
by Employer on behalf of Employee under the COMFORCE Corporation Restated
Deferred Vacation Plan shall be excluded.
 
(iv)           Employer shall reimburse Employee monthly (and in no event later
than the year after the year the expense is incurred) for Employee’s cost of
coverage under the COBRA for the period through the end of the second calendar
year following the calendar year in which Employee’s separation from service
occurs (the “Benefit Period”) if such coverage is both available and elected by
Employee.  The amount of COBRA expenses eligible for reimbursement during one
taxable year may not affect the amount of COBRA expenses eligible for
reimbursement in any other taxable year.  If such COBRA coverage is not
available for all or any part of the Benefit Period, then Employer shall pay to
Employee monthly, for the period COBRA coverage is not available, the lesser of
the cost of (A) other medical insurance Employee elects to obtain by the
election deadline date that is required under COBRA or (B) COBRA insurance (had
it been available).  
 
(v)           Employee will be entitled to receive an amount equal to the full
annual non-accountable expense allowance ($15,000) multiplied by a fraction, the
numerator of which shall be the number of full calendar months Employee was
employed during the calendar year in which his employment is terminated without
“just cause,” based on the date of separation from
 

 
7

--------------------------------------------------------------------------------

 

service, and the denominator of which shall be 12, less any amount previously
paid or credited to Employee in respect of such allowance or for expenses
reimbursed (or previously incurred and reimbursable) under such allowance for
such calendar year as of the date of separation from service.
 
(e)           Change of Control.  Upon the occurrence of any change in the
ownership or effective control of COMFORCE, or in the ownership of a substantial
portion of the assets of COMFORCE (as described in the regulations under section
409A of the Code) (“Change of Control”):
 
(i)           Employer will make a lump sum cash payment to Employee within 90
days after the date of the Change of Control, equal to 300% of the aggregate of
following:
 
 
(A)
the sum of: (x) Employee’s then-current annual base salary; plus (y) the highest
amount of cash bonuses paid to Employee (or that have been awarded to Employee
for a prior year’s service but remain unpaid as of the date of termination) for
any one (1) year during the three (3) calendar years immediately prior to the
Change of Control; plus (z) the Employee’s annual non-accountable expense
allowance; and

 
 
(B)
the amount contributed by Employer on behalf of Employee for the calendar year
ending immediately prior to the separation from service, without duplication of
amounts accounted for under clause (A) of this subsection, to any pension,
retirement or similar plan of Employer or under the COMFORCE Corporation
Restated Deferred Compensation Plan (but any contributions by Employer on behalf
of Employee under the COMFORCE Corporation Restated Deferred Vacation Plan shall
be excluded).

 
All compensation received by Employee pursuant to this subsection is
collectively referred to in this Agreement as “Change of Control Payments.”
 
           (f)           Excise Tax.  In the event that Employee becomes
entitled to a Change of Control Payment, then, if any of the Change of Control
Payment will be subject to the tax (the “Excise Tax”) imposed by Section 4999 of
the Code, Employer shall pay to Employee promptly following determination of the
estimated amount due, subject to any adjustments when the final determination is
made that the Excise Tax is due, an additional amount (the “Gross-Up Payment”)
such that the net amount retained by Employee, after deduction of Excise Tax on
the Change of Control Payment and any federal, state and local income tax upon
the payment provided for by this Section 7(f), shall be equal to the Change of
Control Payment.  In no event will any amount of the Gross-Up Payment be paid
later than the end of the calendar year next following the year in which the
related taxes are remitted.
 
For purposes of determining whether any payment will be subject to the Excise
Tax and the amount of such Excise Tax:
 

 
8

--------------------------------------------------------------------------------

 

(i) any other payments or benefits received or to be received by Employee in
connection with the Change of Control of Employer or the termination of
Employee’s employment (whether pursuant to the terms of this Agreement or any
other plan, arrangement or agreement with Employer, any person whose actions
result in a Change of Control or any person affiliated with Employer or such
person) shall be treated as “parachute payments” within the meaning of Section
280G(b)(2) of the Code, and “excess parachute payments” within the meaning of
Section 280G(b)(1) shall be treated as subject to the Excise Tax, unless in the
opinion of tax counsel selected by Employer and acceptable to Employee such
other payments or benefits (in whole or in part) do not constitute parachute
payments, or such excess parachute payments (in whole or in part) represent
reasonable compensation for services actually rendered within the meaning of
Section 280G(b)(4) of the Code;
 
(ii)           the amount of Change of Control Payment which shall be treated as
subject to the Excise Tax shall be equal to the lesser of (A) the total amount
of the Change of Control Payment or (B) the amount of excess parachute payments
within the meaning of Section 280G(b)(1) and (4) after applying clause (i)
above; and
 
(iii)           the value of any non-cash benefits or any deferred payment or
benefit shall be determined by Employer’s independent auditors in accordance
with the principles of Sections 280G(d)(3) and (4) of the Code.
 
For purposes of determining the amount of the Gross-Up Payment, Employee shall
be deemed to pay federal income taxes at the highest marginal rate of federal
income taxation in the calendar year in which the Gross-Up Payment is to be made
and state and local income taxes at the highest marginal rates of taxation in
the state and locality that imposes such tax on the date of termination of
Employee’s employment, net of the maximum reduction in federal income taxes
which could be obtained from deduction of such state and local taxes.  In the
event that the Excise Tax is subsequently determined to be less than the amount
taken into account under this Agreement at the time of the termination of
Employee’s employment, Employee shall repay to Employer the portion of the
Gross-Up Payment attributable to such reduction plus interest on the amount of
such repayment at the rate provided in Section 1274(b)(2)(B) of the Code at the
time the amount of such reduction in Excise Tax is finally determined. In the
event that the Excise Tax is determined to exceed the amount taken into account
under this Agreement at the time of the termination of Employee’s employment
(including by reason of any payment the existence or amount of which cannot be
determined at the time of the Gross-Up Payment), Employer shall make an
additional gross-up payment in respect of such excess (plus any interest payable
with respect to such excess) after the amount of such excess is finally
determined but in no event later than the end of the calendar year next
following the year in which the related taxes are remitted.
 
           (g)           Voluntary Termination.  If Employee shall voluntarily
cease his employment with Employer for any reason (other than under
circumstances in which a resignation is deemed to be a termination for “just
cause” as provided in Section 7(a)) or Employee is terminated for just cause,
Employee shall receive within 90 days after the separation from service, only
such amounts as are earned (including cash bonuses that have been awarded to
Employee but remain unpaid) prior to Employee’s voluntary termination.  For
purposes of this paragraph, for the calendar year in which he voluntarily
terminates, Employee shall be deemed to have earned an amount equal to the
non-accountable expense allowance under Section 4(b)(ii) multiplied by a
 

 
9

--------------------------------------------------------------------------------

 

fraction, the numerator of which shall be the number of full calendar months
Employee was employed during the calendar year in which he voluntarily
terminates his employment, based on the date of separation from service, and the
denominator of which shall be 12, less any amount previously paid or credited to
Employee in respect of such allowance (or expenses reimbursed under such
allowance) for such calendar year as of the date of separation from
service.  Employer shall owe no further consideration or compensation to
Employee, and all compensation and benefits payable to Employee under this
Agreement shall thereupon, without further writing or act, cease, lapse and be
terminated; provided, however, that Employee may continue to receive benefits
under any group health care insurance plan, at Employee’s expense, to the extent
required by COBRA.  This Section 7(g) does not affect any rights of Employee
under any stock option agreements, the COMFORCE Corporation Restated Deferred
Compensation Plan, or the COMFORCE Corporation Restated Deferred Vacation Plan,
which shall be governed by the express terms of such agreements or plans.
 
(h)           Certain Reimbursements.  Employer will reimburse Employee for any
and all legal and professional fees and expenses reasonably incurred by
Employee, including without limitation all fees and expenses incurred in
connection with efforts to enforce the provisions of this Agreement, which
reimbursement shall be paid promptly but in no event more than two and one-half
(2.5) months after such expenses are incurred by the Employee.
 
8.           Indemnification and Insurance.
 
In the event that during or after the Term, Employee is made a party or is
threatened to be made a party to or is involved in any action, suit or
proceeding, whether civil, criminal, administrative or investigative
(“proceeding”), by reason of the fact that he is or was a director or officer,
employee or agent of or is or was serving at the request of Employer as a
director or officer, employee or agent or another corporation, or of a
partnership, joint venture, trust or other enterprise, including service with
respect to employee benefit plans, whether the basis of such proceeding is
alleged action in an official capacity as a director, officer, employee or agent
or in any other capacity while serving as a director, officer, employee or
agent, Employee shall be indemnified and held harmless by Employer to the
fullest extent authorized by the Delaware General Corporation Law, as the same
exists or may hereafter be amended (but, in the case of any such amendment, only
to the extent such amendment permits Employer to provide broader indemnification
rights than said law permitted Employer to provide prior to such amendment)
against all expenses, liabilities and losses (including attorneys fees,
judgments, fines ERISA excise taxes or penalties and amounts paid or to be paid
in settlement) reasonably incurred or suffered by Employee in connection
therewith.  Such right shall be a contract right and shall include the right to
be paid by Employer expenses incurred in defending any such proceeding in
advance of its final disposition; provided, however, that the payment of such
expenses incurred by Employee in his capacity as a director or officer (and not
in any other capacity in which service was or is rendered by Employee while a
director or officer, including, without limitation, service to an employee
benefit plan) in advance of the final disposition of such proceeding will be
made only upon delivery to Employer of an undertaking, by or on behalf of
Employee, to repay all amounts to so advanced if it should be determined
ultimately that Employee is not entitled to be indemnified under this section or
otherwise.
 

 
10

--------------------------------------------------------------------------------

 

Promptly after receipt by Employee of notice of the commencement of any
Proceeding for which Employee may be entitled to be indemnified, Employee shall
notify Employer in writing of the commencement thereof (but the failure to
notify Employer shall not relieve it from any liability which it may have under
this Section 8 unless and to the extent that it has been prejudiced in a
material respect by such failure or from the forfeiture of substantial rights
and defenses).  If any such action, suit or proceeding is brought against
Employee and he notifies Employer of the commencement thereof, Employer will be
entitled to participate therein, and, to the extent it may elect by written
notice delivered to Employee promptly after receiving the aforesaid notice from
Employee, to assume the defense thereof with counsel reasonably satisfactory to
Employee, which may be the same counsel as counsel to Employer.  Notwithstanding
the foregoing, Employee shall have the right to employ his own counsel in any
such case, but the fees and expenses of such counsel shall be at the expense of
Employee unless: (i) the employment of such counsel shall have been authorized
in writing by Employer; (ii) Employer shall not have employed counsel reasonably
satisfactory to Employee to take charge of the defense of such action within a
reasonable time after notice of commencement of the action; or (iii) Employee
shall have reasonably concluded, after consultation with counsel to Employee,
that a conflict of interest exists which makes representation by counsel chosen
by Employer not advisable (in which case Employer shall not have the right to
direct the defense of such action on behalf of Employee), in any of which events
such fees and expenses of one additional counsel shall be borne by
Employer.  Anything in this Section 8 to the contrary notwithstanding, Employer
shall not be liable for any settlement of any claim or action effected without
its written consent.
 
Employer agrees that it will maintain Directors and Officers Insurance during
the Term and for a period of three (3) years thereafter covering Employee and
the other officers and directors of Employer in the amount of not less than Ten
Million Dollars ($10,000,000).  In the event that such Directors and Officers
Insurance is not commercially available to Employer, Employer will create a
self-insurance reserve for all liabilities which would otherwise be covered by
Directors and Officers Insurance in the amount of Ten Million Dollars
($10,000,000), which reserve shall be maintained in a separate escrow account
and used exclusively for payment of liabilities, judgments, settlements or
claims against officers and directors of Employer, including Employee, which
would otherwise have been the subject of Directors and Officers Insurance.
 
9.           Effect of Reorganization.
 
If Employer is at any time before or after a Change of Control merged or
consolidated into or with any other corporation or other entity (whether or not
Employer is surviving entity), or if substantially all of the assets thereof are
transferred to another corporation or other entity, the provisions of this
Agreement will be binding upon and inure to the benefit of the corporation or
other entity resulting from such merger or consolidation or the acquirer of such
assets, voting power or control, and this Section 9 will apply in the event of
any subsequent merger or consolidation or transfer of assets.
 
In the event of any merger, consolidation, or sale of assets described above,
nothing contained in this Agreement will detract from or otherwise limit
Employee’s right to participate or privilege of participation in any stock
option or purchase plan or any bonus, profit sharing, pension, group insurance,
hospitalization, or other incentive or benefit plan or arrangement
 

 
11

--------------------------------------------------------------------------------

 

which may be or become applicable to executives of the corporation or other
entity resulting from such merger or consolidation or the corporation or other
entity acquiring such assets of Employer.
 
In the event of any merger, consolidation or sale of assets described above,
references to Employer in this Agreement shall unless the context suggests
otherwise be deemed to include the entity resulting from such merger or
consolidation or the acquirer of such assets.
 
10.           No Duty to Mitigate.
 
There shall be no requirement on the part of Employee to seek other employment
or otherwise mitigate damages in order to be entitled to the full amount of any
payments and benefits to which Employee is entitled under this Agreement, and
the amount of such payments and benefits shall not be reduced by any
compensation or benefits received by Employee from other employment.
 
11.           Miscellaneous.
 
(a)                 All notice under this Agreement to the parties hereto shall
be in writing sent by certified or registered mail, return receipt requested,
postage prepaid, or by telegram, telex or telecopy, addressed to the respective
parties at the following addresses:
 
EMPLOYER:
COMFORCE Corporation
 
415 Crossways Park Drive
 
Woodbury, NY 11797
   
EMPLOYEE:
Harry V. Maccarrone
 
c/o COMFORCE Corporation
 
415 Crossways Park Drive
 
Woodbury, NY 11797



Any party may, by written notice complying with the requirements of this
section, specify another or different person or address for the purpose of
notification under this Agreement.  All notices shall be deemed to have been
given and received on the next day following the sending of such telegram, telex
or telecopy, or if mailed, on the third business day following such mailing.
 
(b)                 If Employer fails to timely make any payment to Employee
that is required to be made under this Agreement, the amount not timely paid
shall bear interest from the date it is due under this Agreement until paid at
the per annum rate equal to 3.0% per annum in excess of the rate published in
The Wall Street Journal as the prime lending rate, as the same may be modified
from time to time. All payments required to be made by Employer under this
Agreement to Employee or his dependents, beneficiaries, or estate will be
subject to the withholding of such amounts relating to tax and/or other payroll
deductions as may be required by law.
 
(c)                 This Agreement contains the entire and only agreement of the
parties hereto respecting the matters set forth in this Agreement, supersedes
all prior agreements and
 

 
12

--------------------------------------------------------------------------------

 

understandings between the parties hereto regarding the matters hereby
contemplated, and may not be changed or terminated orally, nor shall any change,
termination or attempted waiver of any of the provisions contained in this
Agreement be binding unless in writing and signed by the party against whom the
same is sought to be enforced, nor shall this section itself be waived
orally.  This Agreement may be amended only by a written instrument duly
executed by or on behalf of the parties hereto.
 
(d)                 This Agreement and all of its provisions, rights and
obligations shall be binding upon and inure to the benefit of the parties hereto
and their respective successors.  This Agreement may be assigned by Employer to
any person, firm or corporation or other entity which shall become the owner of
substantially all of the assets of Employer or which shall succeed to the
business of Employer; provided, however, that in the event of any such
assignment Employer shall obtain an instrument in writing from the assignee in
which such assignee assumes the obligations of Employer under this Agreement and
shall deliver an executed copy thereof to Employee.
 
(e)                 This Agreement shall be construed and enforced according to,
and the rights and obligations of the parties shall be governed in all respects
by, the laws of the State of New York.  Should any action be brought to
interpret or enforce the terms of this Agreement, the prevailing party shall be
awarded costs and reasonable attorneys’ fees.
 
(f)                 Any controversy, dispute or claim arising out of or relating
to this Agreement, or the breach of this Agreement, shall at the option of
Employee be resolved by (i) arbitration in accordance with the then current
rules of the American Arbitration Association and all findings of fact by the
arbitrators shall be conclusive and binding on the parties or (ii) litigation
before a federal or state court of competent jurisdiction located in the State
of New York.  If Employee elects to have the matter resolved by arbitration, the
controversy or claim shall be submitted to the American Arbitration Association
through its New York, New York office, and the hearing of such dispute will be
held in New York, New York.  The decision of the arbitrator(s) will be final and
binding on all parties to the arbitration and said decision may be filed as a
final judgment in any court.
 
(g)                 The headings of the sections of this Agreement have been
inserted for convenience of reference only and shall in no way affect the
interpretation of any of the terms or conditions of this Agreement.
 
(h)                 If any provision or part thereof of this Agreement for any
reason shall be validly held by an official body to be invalid or unenforceable,
the valid and enforceable provisions or parts thereof shall continue to be given
effect and bind Employer and Employee.
 
(i)                 Employer shall pay Employee’s reasonable legal and
professional fees and expenses incurred in connection with the negotiation of
this Agreement, no later than two and one-half (2.5) months after the close of
the year such fees or expenses are incurred by the Employee.
 
(j)                 No right or interest to or in any payments or benefits under
this Agreement shall be assignable by Employee; provided, however, that this
provision shall not preclude him
 

 
13

--------------------------------------------------------------------------------

 

from designating one or more beneficiaries to receive any amount that may be
payable after his death and shall not preclude the legal representative of his
estate from assigning any right under this Agreement to the person or persons
entitled thereto under his will or, in the case of intestacy, to the person or
persons entitled thereto under the laws of intestacy applicable to his
estate.  The term “beneficiaries” as used in this Agreement shall mean a
beneficiary or beneficiary or beneficiaries so designated to receive any such
amount, or if no beneficiary has been so designated, the legal representative of
Employee’s estate.
 
(k)                 No right, benefit, or interest under this Agreement, shall
be subject to anticipation, alienation, sale, assignment, encumbrance, charge,
pledge, hypothecation, or set-off in respect of any claim, debt, or obligation,
or to execution, attachment, levy, or similar process, or assignment by
operation of law.  Any attempt, voluntary or involuntary, to effect any action
specified in the immediately preceding sentence shall, to the full extent
permitted by law, be null, void, and of no effect.
 

 
14

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, the undersigned have executed this Agreement on the day and
year first above mentioned.
 


 


 
COMFORCE CORPORATION
             
By:
         
Its:
                 
COMFORCE OPERATING, INC.
             
By:
         
Its:
                 
EMPLOYEE
             
Harry V. Maccarrone
 


 
 
 
15